ORDER
We have reviewed the record and the opposition to the motion to dismiss this petition for review for lack of jurisdiction. We conclude that petitioner has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED.